DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/12/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Status of claims in the instant application:
Claims 1, 3-13 and 15-22 are pending.
Claims 2 and 14 are cancelled.
Claims 1 and 13 have been amended.
Claims 21-22 have been newly added.
Priority
The instant application claims benefit to foreign application “CHINA 201810842610.4 filed on 07/27/2018”. Applicant has filed the proper priority document. Therefore, Applicant’s priority claim is recognized.
Response to Arguments
Applicant’s arguments, see the remarks filed on 12/10/2021 with respect to rejections of claims under 35 USC 103, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see the remarks filed on 12/10/2021 with respect to interpretation of claims under 35 USC 112(f), have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claims are no longer being interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1, 3-13 and 15-22 are allowed, but they are renumbered as claims 1-20.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 12/10/2021 in response to office action mailed on 10/12/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
“CN103647634 (TIANTIAN et al.) - provided by Applicant in IDS:  TIANTIAN discloses a privacy-protected indirect communication system. The communication system includes a background server, a user terminal (also called a first terminal) held by a QR code owner, a terminal (also called a second terminal) held by a QR code user, and a QR code display device. When the system is working, the QR code owner leaves the user information on the background server through the first terminal, and optionally can also leave the operation options selected by the QR 
US-PGPUB US 2018/0219864 A1 (HU et al): HU discloses a server, primary client device, and secondary device may be provided. The server may be configured to receive a login request sent by a secondary client device, the login request including a secondary account identifier and an encoded image, the secondary account identifier 
This disclosure relates to data security and, more particularly, to controlling access to one or more accounts with image-based data.
	US-PGPUB 2013/0167208 A1 (Shi et al): Shi discloses systems and methods are disclosed for a user to use a mobile device such as a smart phone to scan a QR (Quick Response) code displayed on a login webpage of a website. The QR code may encode a server URL of the website. The mobile device decodes the QR code and transmits a device ID and other decoded information to a service provider. The service provider locates login credentials of the user linked to the device ID and communicates the login credentials to a website server for user authentication. Alternatively, the mobile device may transmit its device ID to the website server for the website server to locate a user account linked to the device ID for user login. Alternatively, the mobile device may transmit stored login credentials to the website server. Advantageously, a user may access a website without the need to provide any login credentials.
	The present disclosure relates generally to systems and methods for authenticating users over a computer network. In particular, the present disclosure 
US-PGPUB 2015/0271098 A1 (SOMADDER et al): SOMADDER discloses a method for authenticating a user's secondary client device with a data center interacting with the user's primary client device includes capturing a quick response (QR) code displayed at the primary client device using the secondary client device, wherein the QR code is generated by the data center for the primary client device, analyzing the QR code at the secondary client device to extract information for initializing communication with the data center, providing information contained in the QR code to the data center by the secondary client device, wherein the information contained in the QR code is utilized by the data center to authenticate the secondary client device, and initializing interaction between the secondary client device and the data center when the data center authenticates the secondary client device.
The information provided by the secondary client device may include the QR code itself. Because the QR code is unique to the user of the primary client device, providing the QR code to the data center allows the data center to authenticate the secondary client device. Alternatively, the information provided by the secondary client device may include unique information contained in the QR code that is displayed on the primary client device. Providing unique information contained in the QR code to the data center allows the data center to authenticate the secondary client device.
The data center verifies the QR code or QR code information provided by the secondary client device by comparing the QR code or QR code information provided by the secondary client device to the QR code or QR code information generated for the 
US-PGPUB 20130068837 A1 (Dollard): Dollard discloses user authentication method and system where user credentials are passed to a mobile computing device using scannable images. A scannable image is generated based on a previously created user profile. A user accesses a website from a computer and, in response, the scannable image is locally displayed on the computer. The mobile computing device may be authenticated by capturing the scannable image that is displayed on the computer. In the event that a user profile stored on the mobile computing device matches the previously created user profile that is encoded in the scannable image, the mobile computing device is authenticated. The user may then directly access data and/or interact with the website using the authenticated mobile computing device.
 US-PGPUB US 20160147990 A1 (SCHNEIDER): SCHNEIDER discloses a method for authenticating an authorization of a user of a motor vehicle. The method includes sending a request signal for an authentication code to a computer. The method also includes providing the authentication code via the computer to an onboard device included in the motor vehicle.
Exemplary embodiments (i.e. FIG. 4) relate to a method for associating an identity of a user with an identity of a motor vehicle. The method includes sending a 
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1 and 13, specifically they do not disclose the combination of claim limitations as recited in independent amended claims, “a second terminal configured to: scan the two-dimensional code, generate login request information, send the login request information to the information interaction platform, the login request information comprising identifier information of the second terminal, the identifier information comprising location information of the second terminal; and receive content presentation information corresponding to the two- dimensional code returned by the information interaction platform according to the identifier information, and perform information interaction with the first terminal according to a communication manner selected from the content presentation information, the content presentation information comprising authorization information and non- authorization information; and wherein: the information interaction platform is configured to receive the login request information, authorize and authenticate the second terminal according to the identifier information, and send the content presentation information to the second terminal according to authorization -2- and authentication results; the first terminal is configured to edit the authorization information and the non- authorization information, and send the authorization information and the non-authorization information to the information interaction platform; the information interaction platform is configured to receive the authorization information and the non-authorization information, and store the authorization information and the non-authorization information in the memory; and the information interaction platform is further configured to authorize and authenticate the second terminal according to a comparison between the location information of the second terminal and location information of the electronic tag.”
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434